29 F.3d 631
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jenell CLEMONS, Plaintiff-Appellant,v.Jesse BROWN, Secretary, Department of Veterans Affairs;Veterans Administration Hospital, Palo Alto,California, Defendants-Appellees.
No. 93-17194.
United States Court of Appeals, Ninth Circuit.
Submitted July 18, 1994.*Decided July 20, 1994.

Before:  FARRIS, KOZINSKI, and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Jenell Clemons appeals the district court's dismissal on summary judgment of her action under 42 U.S.C. Secs. 2000e to 2000e-17, against the Department of Veterans Affairs, alleging that it terminated her employment on the basis of her race.  Clemons contends that the district court committed reversible error by granting summary judgment without an oral hearing.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
District courts may not, by local rule, preclude a party from requesting oral argument before granting an opponent's motion for summary judgment.   Dredge Corp. v. Penny, 338 F.2d 456, 461-62 (9th Cir.1964).  A district court's denial of oral argument in violation of its local rules will not be reversed in the absence of prejudice.   See Lake at Las Vegas Investors Group, Inc. v. Pacific Malibu Dev.  Corp., 933 F.2d 724, 728 (9th Cir.1991), cert. denied, 112 S.Ct. 1295 (1992).


4
Here, the district court notified Clemons of its intention to decide the summary judgment motion without oral argument.  Although the district court's local rules state that motions may be decided without oral argument, they do not preclude a party from requesting oral argument.  See N.D.Cal.R. 220-1, 220-2.  Clemons did not request oral argument until ten days after the district court granted the motion for summary judgment.   See Demarest v. United States, 718 F.2d 964, 968 (9th Cir.1983) (district court did not err by denying oral argument where plaintiff made no request until after motion for summary judgment was granted), cert. denied, 466 U.S. 950 (1984).  Furthermore, the record and briefs do not indicate that the district court's denial of oral argument was prejudicial.   See Lake at Las Vegas Investors Group, Inc., 933 F.2d at 728-29;   see also Houston v. Bryan, 725 F.2d 516, 518 (9th Cir.1984) (no prejudice where plaintiff identified no arguments or facts of which the district court was unaware).  The district court did not err by denying oral argument.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3